Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Response to Applicant’s Arguments
	Applicant’s arguments filed August 12, 2022 have been fully considered, but they are not deemed to be persuasive.  Applicant argues that “Although Zhang discloses that the surface mesh nodes are coincident with the location of boundary voxels, Zhang does not disclose the idea of identifying a boundary voxel that intersect the surface mesh after the surface mesh has been generated” which is not persuasive.  By definite, the mesh representation of a 3D object is the boundary surface of that object; so any voxel that locates on, or intersects, the mesh representation of the surface of the object should be defined, or labelled, as a boundary voxel.  Since Zhang’s surface mesh nodes are coincident to the location of boundary voxels, so any voxel located on the surface mesh, or been a surface mesh node, is coincident to a location of a boundary voxel, and therefore, should be labelled, or marked as a boundary voxel.  Accordingly, the claimed invention as represented in the claims does not represent a patentable distinction over the art of record.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over LORENTZEN (Fast seeded region growing in a 3D grid) in view of ZHANG (Mesh Generation for Voxel-Based Objects), and further in view of BAWA (Edge Based Region Growth).

As per claim 1, Lorentzen teaches the claimed “computer-implemented method for voxelizing a mesh representation,” the method comprising: “generating a volumetric model” (Lorentzen, figure 4 — the segmentation of the mesh representation cub into multiple volumetric models). Lorentzen teaches the well-known “region growing” process of defining the exterior and interior voxels (Lorentzen, 5 Region Growing, page 8); specifically, Lorentzen teaches “selecting a second voxel that resides at an exterior boundary of a grid array and has not been identified as a boundary voxel’ (Lorentzen, 9.1 Description, page 17 -a voxel seed can be selected from exterior boundary); “marking the second voxel as an exterior voxel’ (Lorentzen, Algorithm 2 - This algorithm grows a specific region starting with the exterior seed voxel, some of the exterior seed voxel’s neighbor connected voxels are labelled as exterior voxel based on the seed voxel); “marking one or more unmarked voxels that are adjacent to the second voxel as exterior voxels” (Lorentzen, Algorithm 3 — labels the current voxel and updates the queue containing voxels that are candidates to join the current region); “marking one or more remaining voxels as interior voxels” (Lorentzen, 9.1 Description, page 20, 1st paragraph - different regions are labelled accordingly. In a special case of only two regions, once all voxels of a region are identified (e.g., exterior), the remaining voxels belong to other region (e.g., interior)).
It is noted that when Lorentzen’s seed voxel is selected from an exterior region, then it is “marked as an exterior voxel’, (see also Bawa, 4.1.2 Basic region growing Approach and 5.2 Integrating Region growing and Edge Detection - First the edge is defined, then the regions (e.g., exterior and interior) are growth; the selected voxel can be interior or exterior). Specifically, Bawa explicitly teach “marking the second voxel as an exterior voxel” (5.2.2 Definition of region growing seeds - the voxel can be selected and marked as exterior manually or semi automated way).
It is noted that Lorentzen does not explicitly teach “identifying a first voxel that intersects a mesh representation of a 3D object and marking the first voxel as a boundary voxel; and generating the volumetric model based at least in part on at least one of the first voxel or the first voxel and at least one other voxel marked as a boundary voxel’ as claimed. However, Lorentzen’s Seeded Region Growing (SRG) (e.g., Figure 4 — applying S83DRG algorithms in which a mesh representation, e.g., the cube, is segmented into different volumetric models comprising boundary voxels) suggests voxels forming at the boundaries between segmented regions (see Zhang, 2.2 Method, figures 2.1, and 2.7-2.9, the boundary voxels are identified to create a meshed object; 4.1 The Methodology, figure 4.1, “Each surface mesh node (i.e., the center of the cubic voxel) will be coincident with one of the boundary points). It is well-known in the art that the boundaries would be marked to set the border for region growing (Bawa, figure 5.1 — the edge detection is performed before the region growing; see also Fan, figure 1 showing the examples of SRG techniques using edge detection before region growing).

Thus, it would have been obvious, in view of Bawa and Zhang, to configure Lorentzen’s method (figure 4) as claimed by marking the selected voxels as boundary voxels and use them for region growing. The motivation of defining boundary voxels is to simplify the region growing of the voxels on display (Zhang, 2.1 Introduction).

Claim 2 adds into claim 1 “wherein identifying the first voxel comprises: dividing an orthographic domain into voxels of a specified width, height, and depth to generate the grid array; and marking, as boundary voxels, one or more voxels in the grid array that intersect the mesh representation” (Lorentzen, figure 4; Bawa, figures 4.1 and 4.2; Zhang, 2.2 Method).

Claim 3 adds into claim 2 “wherein the mesh representation has at least one surface that includes a void or gap” (Lorentzen, figure 4 - one of different regions can be a void or gap containing voxels of different characteristics; Bawa, figure 2.5; Zhang, figure 3.1).

Claim 4 adds into claim 1 “identifying a second set of voxels included in the grid array, wherein each voxel in the second set of voxels has at least one voxel marked as an external voxel and is adjacent to at least one of a boundary voxel and an interior voxel” (Lorentzen, figure 4, 9.1 Description); “determining a subset of voxels included in the second set of voxels that reside inside a boundary associated with the volumetric model’ (Lorentzen, Algorithms 2 and 3 - labels the current voxel and updates the queue containing voxels that are candidates to join the current region); and “marking each voxel in the subset of voxels as a potentially interior voxel’ (Lorentzen, Algorithms 2 and 3 - labels the current voxel and updates the queue containing voxels that are candidates to join the current region).

Claim 5 adds into claim 4 “wherein determining the subset of voxels included in the second set of voxels comprises computing a winding number for each voxel in the second set of voxels” which is well known in the art (official notice) to use a winding number to decide whether the voxel is inside/outside the object. It would have been obvious to configure Lorentzen’s method as claimed by using a winding number to decide the interior/exterior voxels. The motivation is to use the well-known property of winding number to provide the visual characteristics of the voxels on display.

Claim 6 adds into claim 4 “wherein determining the subset of voxels included in the second set of voxels comprises determining one or more voxels in the subset of voxels having a winding number that is above a given threshold’ which is well Known in the art (official notice) to use a winding number that is above a given threshold to decide whether the voxel is inside/outside the object. It would have been obvious to configure Lorentzen’s method as claimed by using a winding number that is above a given threshold to decide the interior/exterior voxels. The motivation is to use the well-known property of winding number to provide the visual characteristics of the voxels on display.

Claim 7 adds into claim 4 “repeating the steps of identifying a second set of voxels, determining a subset of voxels, and marking each voxel in the subset of voxels as a potentially interior voxel until a completion criterion is met” (Lorentzen, 9.1 Description, page 17; Bawa, 4.1.2 Basic region growing Approach and 5.2 Integrating Region growing and Edge Detection; Zhang, 2.2 Method).

Claim 8 adds into claim 7 “wherein the completion criterion includes determining that no voxel included in the second set of voxels resides inside a boundary of the volumetric model’ (Lorentzen, 5 Region growing, page 8 and 9.1 Description, page 17; Bawa, 4.1.2 Basic region growing Approach and 5.2 Integrating Region growing and Edge Detection; Zhang, 2.1 Introduction).

Claim 9 adds into claim 4 “for each potentially interior voxel: determining whether the potentially interior voxel is adjacent to one or more voxels marked as external voxels; and if the potentially interior voxel is adjacent to one or more voxels marked as external voxels, then marking the potentially interior voxel as a final boundary voxel; or if the potentially interior voxel is not adjacent to one or more voxels marked as external voxels, then marking the potentially interior voxel as a final interior voxel” (Lorentzen, 5 Region growing, page 8 and 9.1 Description, page 17; or Bawa, 4.1.2 Basic region growing Approach and 5.2 Integrating Region growing and Edge Detection) in which a potential interior voxel can be either boundary voxel (next to an external voxel) or interior voxel (not adjacent to an exterior voxel), (Bawa, 5.2.2 Definition of region growing seeds)

Claim 10 adds into claim 1 “wherein generating the volumetric model is further based at least in part on one remaining voxel marked as an interior voxel’ (Lorentzen, 9.1 Description, page 20, 1st paragraph -different regions are labelled accordingly. Ina special case of only two regions, once all voxels of a region are identified (e.g., exterior), the remaining voxels belong to other region (e.g., interior); Bawa, 5.2.2 Definition of region growing seeds; Zhang, 2.1 Introduction).

Claim 22 adds into claim 1 “wherein identifying the first voxel comprises receiving an orthographic domain comprising a three-dimensional volume that surrounds the mesh representation” (Zhang, pages 30-31, Figures 2.7-2.9, Examples 1-3 – the the space outside the object are the 3D volume that surrounds the mesh representations), and “generating the grid array by dividing the orthographic domain into a plurality of voxels” (Zhang, page 14, 2.2 Method – voxel-based domain contain voxels arranged on a regular 3D grid) .

Claims 11-20 and 21 claim one or more non-transitory computer-readable storage media including instructions and a system based on the method of claims 1 -10; therefore, they are rejected under a similar rationale.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616